ACCEPTED
                                                                                   04-14-00606-CV
                                                                        FOURTH COURT OF APPEALS
                                                                             SAN ANTONIO, TEXAS
                                                                              3/26/2015 9:16:02 PM
                                                                                     KEITH HOTTLE
                                                                                            CLERK

                              NO. 04-14-00606-CV

                                                         FILED IN
                                                   4th COURT OF APPEALS
                   IN   THE COURT OF APPEALS FOR THESAN ANTONIO, TEXAS
                         FOURTH DISTRICT OF TEXAS 3/26/2015 9:16:02 PM
                            SAN ANTONIO, TEXAS       KEITH E. HOTTLE
                                                          Clerk


  ARGO GROUP US, INC., COLONY MANAGEMENT SERVICES, INC.,
 COLONY INSURANCE COMPANY, COLONY NATIONAL INSURANCE
 COMPANY, COLONY SPECIALTY INSURANCE COMPANY, COLONY
   AGENCY SERVICES, INC., AND ARGO GROUP INTERNATIONAL
                       HOLDINGS, LTD.,

                                   Appellants,

                                        v.

   LOUIS D. LEVINSON, INTERNATIONAL FINANCIAL GROUP, INC.,
    GUILFORD SPECIALTY GROUP, INC., GUILFORD INSURANCE
     COMPANY, AND THE BURLINGTON INSURANCE COMPANY,

                                    Appellees.


        Appeal from the 221st Judicial District Court, Bexar County, Texas
                      Trial Court Cause No. 2014-CI-09550
                        Hon. Antonia Arteaga, Presiding


   APPELLEES’ MOTION FOR LEAVE TO FILE SUR-REPLY TO
APPELLANTS’ REPLY TO APPELLEES’ RESPONSE TO APPELLANTS’
                MOTION FOR REHEARING



TO THE HONORABLE COURT OF APPEALS:




DC: 5624465-6
      Appellees Louis D. Levinson (“Levinson”), International Financial Group,

Inc. (together with its affiliates, “IFG”), Guilford Specialty Group, Inc., Guilford

Insurance Company, and the Burlington Insurance Company (collectively

“Appellees”) move for leave to file a Sur-Reply to the Reply filed on March 24,

2015 by Appellants Argo Group US, Inc., Colony Management Services, Inc.,

Colony Insurance Company, Colony National Insurance Company, Colony

Specialty Insurance Company, Colony Agency Services, Inc., and Argo Group

International Holdings, Ltd. (collectively “Appellants”) to Appellees’ Response to

Appellants’ Motion for Rehearing (attached as Exhibit A hereto) and would

respectfully show the Court as follows:

                               INTRODUCTION

      1.    Appellants filed their Motion for Rehearing on January 29, 2015.

      2.    On February 25, 2015, the Court requested that Appellees submit a

response to the Motion for Rehearing pursuant to Texas Rule of Appellate

Procedure 49.2.     Appellees filed their Response to Appellants’ Motion for

Rehearing (the “Response”) on March 11, 2015.

      3.      Neither the Texas Rules of Appellate Procedure nor the Local Rules

of this Court provides for a reply to a response to a motion for rehearing; and the

Court did not request a reply from Appellees here. Nevertheless, on March 24,

2015, without conferring with counsel for Appellees and without requesting leave


                                          2
from the Court, Appellants filed their Reply to Appellees’ Response (the “Reply”).

Because the Reply misconstrues both the law and Appellees’ position, Appellees

seek leave from this Court to file a sur-reply to Appellants’ Reply.

                                   ARGUMENT

      4.     The Texas Rules of Appellate Procedure and the Local Rules of this

Court do not expressly provide for reply briefs on motions for rehearing. Without

conferring with counsel for Appellees and without moving for leave to file a reply

brief, Appellants filed their Reply to Appellees’ Response.

      5.     Appellees submit that their Response, even without further briefing,

establishes that Appellants’ Motion for Rehearing is without merit. However,

Appellees believe that a short sur-reply to a few points in Appellants’ Reply would

be assist the Court.

      6.     Notably, Appellants’ Reply is as long as their original Motion for

Rehearing and is not limited to a simple reply to the assertions raised in Appellees’

Response.    Further, Appellants’ Reply mischaracterizes authorities cited therein

and misstates Appellees’ position.

      7.     Accordingly, Appellees move for leave to file their sur-reply to clarify

Appellees’ position and distinguish the authorities cited in Appellants’ Reply to the

record before this Court so that justice may be served.




                                          3
      8.     Undersigned counsel conferred with Jonathan D. Pauerstein, attorney

for Appellants, on March 26, 2015 regarding this Motion for Leave. This Motion

for Leave is opposed.

      9.     Appellees’ proposed Sur-Reply to Appellants’ Reply on the Motion

for Rehearing is appended hereto as Exhibit A. Appellees’ Sur-Reply is 490 words

in length.

                                CONCLUSION

      WHEREFORE, PREMISES CONSIDERED, Appellees pray that the Court

grant this Motion for Leave and direct the Clerk of Court to file Appellees’ Sur-

Reply to Appellants’ Reply to Appellees’ Response to Appellants’ Motion for

Rehearing among the papers in this appeal.




                                        4
                              Respectfully submitted,



                              /s/ Julia W. Mann________________
Lawrence Morales, II          Julia W. Mann
State Bar No. 24051077        State Bar No. 00791171
The Morales Law Firm, P.C.    Jackson Walker L.L.P.
115 E. Travis, Suite 1530     112 E. Pecan Street, Suite 2400
San Antonio, TX 78205         San Antonio, TX 78205
Tel: (210) 225-0811           Tel: (210) 978-7700
lawrence@themoralesfirm.com   jmann@jw.com

ATTORNEY FOR LOUIS D.         Anthony Herman
LEVINSON                      Pro Hac Vice
                              Covington & Burling LLP
                              One CityCenter
                              850 Tenth Street NW
                              Washington, DC 20001
                              Tel: (202) 662-5280
                              aherman@cov.com

                              ATTORNEYS FOR APPELLEES
                              INTERNATIONAL FINANCIAL
                              GROUP, INC., GUILFORD
                              SPECIALTY GROUP, INC.,
                              GUILFORD INSURANCE
                              COMPANY, AND THE
                              BURLINGTON INSURANCE
                              COMPANY




                                5
                    CERTIFICATE OF CONFERENCE
      Undersigned counsel conferred with Jonathan D. Pauerstein, attorney for

Appellants, on March 26, 2015 regarding this Motion for Leave. This Motion for

Leave is opposed.

                                   /s/ Julia W. Mann _______________
                                   Julia W. Mann




                    CERTIFICATE OF COMPLIANCE
      The undersigned counsel certifies that this document contains 496 words
(counting all parts of the document). The body text is in 14 point font and
footnotes are in 14 point font.


                                   /s/ Julia W. Mann
                                   Julia W. Mann




                                      6
                         CERTIFICATE OF SERVICE
      This is to certify that on this 26th day of March, 2015, a true and correct copy
of the MOTION FOR LEAVE TO FILE SUR-REPLY was served via electronic
service or email upon:

      Jonathan D. Pauerstein
      Stephen K. Lecholop II
      Rosenthal Pauerstein
      Sandoloski Agather LLP
      755 E. Mulberry, Suite 200
      San Antonio, Texas 78212
      (210) 225-5000
      (210) 354-4034 – Fax
      ATTORNEY FOR APPELLANTS
      Steven L. Manchel
      Michael G. Donovan
      100 River Ridge Drive, Suite 308
      Norwood, MA 02062
      (617) 796-8920
      (617) 796-8921 – Fax
      OF COUNSEL FOR APPELLANTS



                                       /s/ Julia W. Mann
                                       Julia W. Mann




                                          7